DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of claim 1’s “wherein a positive power pin of the USB-type-A plug and a positive power pin of the power supply plug are both connected to at least one of the A4 pin, the B4 pin, the A9 pin and the B9 pin of the USB-type-C plug;
wherein a ground pin of the USB-type-A plug, a ground pin of the power supply plug and a ground pin of the HDMI plug are all connected to at least one of the Al pin, the B1 pin, the Al2 pin and the B12 pin of the USB-type-C plug; the 5V power input pin, the hot plug detection pin, the serial data pin, and the serial clock pin are all connected to one of the A5 pin, the B5 pin, the A8 pin, and the B8 pin of the USB-type-C plug” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, the Remarks filed 01/04/2022 (page 10, first full paragraph), demonstrates and the Examiner finds persuasive that “Lim and Regu are silent about the interior connection relationship between different types of plugs”.  Claim 8, last 4 lines recites limitations similar to claim 1 features. Thus claims 1-8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 20120057075 A1, US 20120079140 A1, US 20130075149 A1, US 20200019526 A1, US 20170192923 A1, and US 20120012357 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184